              Case 8:16-cr-00084-GJH Document 71 Filed 05/04/21 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division


UNITED STATES OF AMERICA,                            *

                                                     *
v.                                                              Case No.: GJH-16-84
                                                     *
GLENN K. WILCOTT,
                                                     *
          Defendant.
                                                     *
*         *      *       *       *       *       *       *      *       *       *       *      *

                                     MEMORANDUM OPINION

          Defendant Glenn K. Wilcott is currently serving a sentence of 60 months of incarceration

after pleading guilty to (1) aggravated identity theft and (2) felon in possession of firearms and

ammunition. ECF No. 31, 55. Pending before the Court is Mr. Wilcott’s Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 64. No hearing is

necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons that follow, Mr. Wilcott’s Motion is

denied.

I.        BACKGROUND

          On December 2, 2016, Defendant pleaded guilty to aggravated identity theft in violation

of 18 U.S.C. § 1028A(a)(1) (“Count Two”) and felon in possession of firearms and ammunition,

in violation of 18 U.S.C. § 922(g)(1) (“Count Three”). ECF No. 31. Attached to the plea

agreement was a statement of stipulated facts describing the conduct supporting Mr. Wilcott’s

guilty plea. ECF No. 31-1.

          The stipulation states that, since at least 2004, Mr. Wilcott used the identity of a United

States citizen, obtaining a passport in that person’s name and using it for travel outside of the



                                                     1
           Case 8:16-cr-00084-GJH Document 71 Filed 05/04/21 Page 2 of 6



United States. ECF No. 31-1 at 1. On or about April 12, 2014, Mr. Wilcott submitted a passport

renewal form, but passport adjudicators discovered several fraud indicators in the form,

including the fact that the Social Security number listed belonged to a person who was deceased.

Id. Additionally, on or about February 29, 2016, law enforcement executed a search of Mr.

Wilcott’s residence and recovered items including, but not limited to, a shotgun, two rifles,

shotgun shells, a variety of cartridges, and a pen gun that met the definition of a firearm. Id. Prior

to his possession of these items, Mr. Wilcott had been convicted of a crime punishable by more

than one year of imprisonment, making him ineligible to possess the firearms and ammunition.

Id.1

         Defendant’s sentencing hearing was held on June 27, 2017. ECF No. 51. Based on an

offense level of 19 and Defendant’s criminal history score placing him in criminal history

category II, the Court determined that Defendant’s advisory sentencing guidelines range for

Count Three was 33 to 41 months, with a mandatory 24-month consecutive sentence to be

imposed for Count Two. ECF No. 56 at 1. The Court sentenced Mr. Wilcott to a total of 60

months incarceration; consisting of 36 months on Count Three and a consecutive 24 months on

Count Two. ECF No. 55 at 2. The Court additionally imposed a three-year term of supervised

release. ECF No. 55 at 3.

         On January 27, 2021, Defendant filed a Motion for Compassionate Release pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), citing his wife’s battle with breast cancer and her inability to care

for herself and their young children. ECF No. 64. The Government filed an Opposition on March

1, 2021. ECF No. 68. Defendant filed a Reply on March 5, 2021. ECF No. 70.2


1
  On October 9, 1984, Mr. Wilcott had been convicted of Aggravated Manslaughter and was sentenced to over 34
years imprisonment, completing his sentence on April 20, 2001. ECF No. 35 at 7-8.
2
  All motions to seal and motions related to the filing deadlines for the pending motions are granted. ECF Nos. 63,
65, 66, 67, 69.

                                                          2
          Case 8:16-cr-00084-GJH Document 71 Filed 05/04/21 Page 3 of 6



II.    DISCUSSION

       Asserting that his wife’s breast cancer makes it impossible for her to care for herself and

the couple’s young children, including a 3 year-old with special needs, Mr. Wilcott moves for a

reduction in his sentence for “extraordinary and compelling reasons” pursuant to 18 U.S.C.

§ 3582(c)(1)(A). ECF No. 64.

       A. Governing Provisions

       Recently modified by Section 603(b) of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, 5238 (2018), 18 U.S.C. § 3582(c) bars courts from modifying terms of

imprisonment once imposed unless certain conditions are met. See United States v. Chambers,

956 F.3d 667, 671 (4th Cir. 2020). In relevant part, § 3582(c)(1)(A) provides that:

       the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant's
       behalf or the lapse of 30 days from the receipt of such a request by the warden of
       the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that–

       (i) extraordinary and compelling reasons warrant such a reduction;

       ...

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1).

       Accordingly, after determining whether administrative remedies have been exhausted, the

Court typically next considers whether a reduction is warranted for extraordinary and compelling

reasons, the meaning of which is a matter of the Court’s independent discretion. United States v.

McCoy, 981 F.3d 271, 284 (4th Cir. 2020). Next, the Court assesses whether “such a reduction is

                                                3
          Case 8:16-cr-00084-GJH Document 71 Filed 05/04/21 Page 4 of 6



consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Thus, the Court must find that “[e]xtraordinary and compelling reasons warrant

the reduction;” that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g);” and that “[t]he reduction is consistent with [the

Sentencing Commission’s] policy statement.” U.S.S.G. § 1B1.13. Finally, § 3582(c)(1)(A)

provides that, after considering the Policy Statement, the Court must “consider[] the factors set

forth in section 3553(a) to the extent that they are applicable[.]”

       B. Exhaustion of Administrative Remedies

       As noted previously, § 3582(c)(1)(A) requires that a defendant seeking a modification of

a term of imprisonment “fully exhaust[] all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Here, Defendant filed a request for compassionate release with the Warden and

his request was denied. ECF No. 64-2. Therefore, he has exhausted his administrative rights.

       C. Dangerousness and 3553 Factors

       Mr. Wilcott’s basis for release, his wife’s illness and her resulting inability to raise their

children without assistance, raises an interesting question as to whether he has presented

extraordinary and compelling reasons warranting a sentence reduction. The Court need not reach

the question, however, because even if the Court assumed he had presented such reasons, the

Court would deny his request.

       As noted previously, the Policy Statement, U.S.S.G. § 1B1.13, directs that, to proceed

with a sentence reduction, the Court must find that “[e]xtraordinary and compelling reasons

warrant the reduction;” that “[t]he defendant is not a danger to the safety of any other person or



                                                  4
          Case 8:16-cr-00084-GJH Document 71 Filed 05/04/21 Page 5 of 6



to the community, as provided in 18 U.S.C. § 3142(g);” and that “[t]he reduction is consistent

with [the Sentencing Commission’s] policy statement.” U.S.S.G. § 1B1.13. To determine

whether a defendant is a danger under § 3142(g), courts consider the (1) “nature and

circumstances of the offense charged”; (2) “weight of the evidence against the person”; (3)

“history and characteristics of the person”; and (4) “nature and seriousness of the danger to any

person or the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

       With respect to the sentencing factors, § 3553(a)(1), “the nature and circumstances of the

offense and the history and characteristics of the defendant,” and § 3553(a)(2), “the need for the

sentence imposed” to further several purposes, are relevant in weighing compassionate release

motions. See United States v. Williams, No. 19-cr-284-PWG, 2020 WL 3447757, at *5 (D. Md.

June 24, 2020). The purposes listed in § 3553(a)(2) include:

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense; (B) to afford adequate deterrence to
       criminal conduct; (C) to protect the public from further crimes of the defendant;
       and (D) to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

       After considering Mr. Wilcott’s potential dangerousness and the § 3553(a) factors, the

Court concludes that compassionate release is not appropriate. In short, Mr. Wilcott served

multiple decades in prison for the crime of Aggravated Manslaughter and within three years was

already engaged in new criminal conduct. Additionally, at the time of the execution of the search

warrant, he was found in possession of multiple rifles, ammunition, and a pen gun. In the context

of his past criminal history, his possession of firearms was of grave concern to the Court at the




                                                 5
           Case 8:16-cr-00084-GJH Document 71 Filed 05/04/21 Page 6 of 6



time of sentencing and remains so today.3 Although the Defendant has now completed most of

his sentence, the Court nonetheless finds that it is appropriate that he finish the time imposed at

sentencing.

III.    CONCLUSION

        For the foregoing reasons, Defendant’s Emergency Motion for Compassionate Release

Pursuant to 18 U.S.C § 3582(c)(1)(A)(i), ECF No. 64, is DENIED.




Date: May 4, 2021                                             __/s/_______________________
                                                                     GEORGE J. HAZEL
                                                                     United States District Judge




3
 Regarding Defendant’s argument that a “quirk” in the Guidelines enhanced his overall sentence, the combination
of prior violence and the possession of firearms makes the overall sentence consistent with the § 3553(a) factors,
particularly the need to protect the public.

                                                         6
